

EXECUTION COPY


AMENDMENT NO. 3 TO
LOAN AND SERVICING AGREEMENT


This AMENDMENT NO. 3 TO LOAN AND SERVICING AGREEMENT, effective as of October 2,
2013 (this “Amendment”), is executed by and among DT WAREHOUSE, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), DT CREDIT COMPANY, LLC, an Arizona limited liability company, as
servicer (in such capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Backup Servicer, Paying Agent
and Securities Intermediary, DEUTSCHE BANK TRUST COMPANY AMERICAS, as a
Committed Lender and DEUTSCHE BANK AG, NEW YORK BRANCH, as Program Agent for the
Conduit Lenders and the Committed Lenders and as a Managing Agent. Capitalized
terms used, but not otherwise defined herein, shall have the meanings ascribed
thereto in the “Loan and Servicing Agreement” (defined below).


WITNESSETH:


WHEREAS, the Borrower, the Servicer, the Program Agent, the Backup Servicer, the
Securities Intermediary, the Paying Agent, the Conduit Lenders party thereto,
and the Committed Lenders party thereto are parties to that certain Loan and
Servicing Agreement dated as of December 28, 2011 (as amended, supplemented or
otherwise modified as of the date hereof, the “Loan and Servicing Agreement”);


WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


SECTION 1.Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent set
forth in Section 2 hereof,
1.1        The definition of “Average Gross Margin” set forth in Section 1.01 of
the Loan and Servicing Agreement is hereby deleted.
1.2        The definitions of “Borrowing Base (Eligible Contracts)”, “Borrowing
Base (Wet Contracts)”, “EBITDA”, “Leverage Ratio”, and “Net Worth (Adjusted)”
set forth in Section 1.01 of the Loan and Servicing Agreement are hereby amended
and restated to read, respectively, as follows:
“Borrowing Base (Eligible Contracts)” means, at any time, the product of (i) the
Advance Rate and (ii) (1) the aggregate Principal Balances of all Eligible
Contracts at such time, minus (2) the amount by which the aggregate Principal
Balances of all Eligible Contracts as to which the related Contract Debtor is
rated “D+” or below pursuant to the Credit and Collection Policy exceeds the
product of 2.50% and the aggregate Principal Balances of all Eligible Contracts
at such time, minus (3) the amount by which the aggregate Principal Balances of
all Eligible Contracts as to which the related Contract Debtor is rated “C-” or
below pursuant to the Credit and Collection Policy exceeds the product of 9.00%
and the aggregate Principal Balances of all Eligible Contracts at such time,
minus (4) the amount by which the aggregate Principal Balances of all Eligible
Contracts as




--------------------------------------------------------------------------------



to which the related Contract Debtor is rated “C” or below pursuant to the
Credit and Collection Policy exceeds the product of 40.00% and the aggregate
Principal Balances of all Eligible Contracts at such time, minus (5) the amount
by which the aggregate Principal Balances of all Eligible Contracts as to which
all or part in excess of 10.00% of any Scheduled Payment is 31 or more but less
than 61 days delinquent exceeds the product of 10.00%, minus (6) the amount by
which the aggregate Principal Balances of all Eligible Contracts as to which the
original term to maturity exceeds sixty-eight (68) months exceeds the product of
30.00% and the aggregate Principal Balances of all Eligible Contracts at such
time.


“Borrowing Base (Wet Contracts)” means, at any time, the lesser of (a)
$9,000,000 and (b) (1) the product of 50% and the aggregate Principal Balance of
all Pledged Contracts that are Wet Contracts at such time, minus (2) the amount
by which the aggregate Principal Balances of all Pledged Contracts that are Wet
Contracts as to which the related Contract Debtor is rated “D+” or below
pursuant to the Credit and Collection Policy exceeds the product of 2.50% and
the aggregate Principal Balances of all Pledged Contracts that are Wet Contracts
at such time, minus (3) the amount by which the aggregate Principal Balances of
all Pledged Contracts that are Wet Contracts as to which the related Contract
Debtor is rated “C-” or below pursuant to the Credit and Collection Policy
exceeds the product of 9.00% and the aggregate Principal Balances of all Pledged
Contracts that are Wet Contracts at such time, minus (4) the amount by which the
aggregate Principal Balances of all Pledged Contracts that are Wet Contracts as
to which the related Contract Debtor is rated “C” or below pursuant to the
Credit and Collection Policy exceeds the product of 40.00% and the aggregate
Principal Balances of all Pledged Contracts that are Wet Contracts at such time,
minus (5) the amount by which the aggregate Principal Balances of all Pledged
Contracts that are Wet Contracts as to which the original term to maturity
exceeds sixty-eight (68) months exceeds the product of 30.00% and the aggregate
Principal Balances of all Pledged Contracts that are Wet Contracts at such time.


“EBITDA” means, for the DT Entities On A Consolidated Basis any period, GAAP
earnings plus (i) total interest expense (including that portion attributable to
Capitalized Leases in accordance with GAAP and capitalized interest) of the DT
Entities On A Consolidated Basis with respect to all outstanding Indebtedness of
the DT Entities On A Consolidated Basis, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under interest rate agreements, but
excluding, however, the amortization of deferred financing fees plus (ii) all
unrecognized income required to be deferred in accordance with GAAP for such
period, plus (iii) depreciation determined in accordance with GAAP for such
period plus (iv) Taxes determined in accordance with GAAP for such period.


“Leverage Ratio” means, on any Quarterly Measurement Date, the ratio computed by
dividing (a) the total assets of the DT Entities On A Consolidated Basis as of
such date, determined in accordance with GAAP by (b) Net Worth (Adjusted) on
such date.


“Net Worth (Adjusted)” means, at any time with respect to the DT Entities On A
Consolidated Basis, (i) Net Equity at such time, plus (ii) the aggregate amount
of Approved Indebtedness at such time, plus (iii) without duplication, the
preference value of preferred shares of the DT Entities On A Consolidated Basis,
plus (iv) all unrecognized income required to be deferred in accordance with
GAAP, minus (v) the sum of (x) the aggregate value of all Intangible Assets of
the DT Entities On A Consolidated Basis at such time determined in accordance
with GAAP and (y) the aggregate amount of all advances to employees of the DT
Entities at such time.



2



--------------------------------------------------------------------------------



1.3        The definition of “Eligible Contract” set forth in Section 1.01 of
the Loan and Servicing Agreement is hereby amended by deleting clause (i)
thereof and substituting, in lieu thereof the following:
(i)    which (i) has an original term to maturity that is not less than twelve
(12) months and does not exceed sixty-two (62) months, or such other period as
may be agreed to from time to time by the Borrower and the Program Agent;
provided that (x) for Receivables as to which the Contract Debtor is rated “C”
the original term to maturity is not less than twelve (12) months and does not
exceed sixty-eight (68) months, (y) for Receivables as to which the Contract
Debtor is rated “B” the original term to maturity is not less than twelve (12)
months and does not exceed seventy (70) months, and (z) for Receivables as to
which the Contract Debtor is rated “A” the original term to maturity is not less
than twelve (12) months and does not exceed seventy-two (72) months, (ii) the
Schedule of Payments has equal periodic payments except for payments due during
the first 90 days of the term of such Contract, and except for the final payment
which may be less than the other equal payments, and the payment obligation is
in United States dollars, and (iii) does not cause the weighted average (based
on Principal Balances of the applicable Eligible Contracts) original term to
maturity of all Eligible Contracts that are Pledged Contracts to exceed
sixty-five (65) months; provided that the Pledged Contracts rendered ineligible
solely pursuant to the foregoing clause (iii) shall be selected by the Borrower
from the Pledged Contracts with the longest original term to maturity and only
with Principal Balances required to reduce such weighted average original term
to maturity of all Eligible Contracts that are Pledged Contracts to or below
sixty-five (65) months; provided that any such ineligible Pledged Contract may
be subsequently designated by the Borrower as an “Eligible Contract” if the
eligibility of such Pledged Contract would not cause such weighted average
original term to maturity of all Pledged Contracts to exceed sixty-five (65)
months;
1.4        The definition of “Wet Contract” set forth in Section 1.01 of the
Loan and Servicing Agreement is hereby amended by deleting clause (i) thereof
and substituting, in lieu thereof the following:
(i)    which has an original term to maturity that does not exceed sixty-two
(62) months, or such other period as may be agreed to from time to time by the
Borrower and the Program Agent; provided that (x) for Receivables as to which
the Contract Debtor is rated “C” the original term to maturity is not less than
twelve (12) months and does not exceed sixty-eight (68) months, (y) for
Receivables as to which the Contract Debtor is rated “B” the original term to
maturity is not less than twelve (12) months and does not exceed seventy (70)
months, and (z) for Receivables as to which the Contract Debtor is rated “A” the
original term to maturity is not less than twelve (12) months and does not
exceed seventy-two (72) months, (ii) and the Schedule of Payments has equal
periodic payments except for payments due during the first 90 days of the term
of such Contract, and except for the final payment which may be less than the
other equal payments, and the payment obligation is in United States dollars,
and (iii) does not cause the weighted average (based on Principal Balances of
the applicable Eligible Contracts) original term to maturity of all Eligible
Contracts that are Pledged Contracts to exceed sixty-five (65) months; provided
that the Pledged Contracts rendered ineligible solely pursuant to the foregoing
clause (iii) shall be selected by the Borrower from the Pledged Contracts with
the longest original term to maturity and only with Principal Balances required
to reduce the such weighted average original term to maturity of all Eligible
Contracts that are Pledged Contracts to or below sixty-five (65) months;
provided that any such ineligible Pledged Contract may be subsequently
designated by the Borrower as an “Eligible Contract” if the eligibility of such
Pledged Contract would not cause such weighted average original term to maturity
of all Pledged Contracts to exceed sixty-five (65) months;

3



--------------------------------------------------------------------------------



1.5        Sections 6.07(a)(ii)(D)(z) and 7.01(n) of the Loan and Servicing
Agreement are hereby amended by deleting such Sections and replacing them with
the following: “[intentionally omitted]”.
SECTION 2.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof upon receipt by the Program Agent of counterparts of this
Amendment executed by each of the parties hereto.
SECTION 3.    Representations, Warranties and Confirmations. Each of the
Servicer and the Borrower hereby represents and warrants that:
3.1    It has the power and is duly authorized, including by all corporate or
limited liability company action on its part, to execute and deliver this
Amendment.
3.2     This Amendment has been duly and validly executed and delivered by such
party.
3.3    This Amendment and the Loan and Servicing Agreement as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.
3.4    Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of each such party, respectively, set
forth in the Loan and Servicing Agreement and as amended hereby, are true and
correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).
3.5    Immediately prior, and after giving all effect, to this Amendment, no
event, condition or circumstance has occurred and is continuing which
constitutes an Event of Termination, Servicer Default, Incipient Event of
Termination or Incipient Servicer Default.
SECTION 4.    Entire Agreement. The parties hereto hereby agree that this
Amendment constitutes the entire agreement concerning the subject matter hereof
and supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.
SECTION 5.    Effectiveness of Amendment. Except as expressly amended by the
terms of this Amendment, all terms and conditions of the Loan and Servicing
Agreement shall remain in full force and effect and are hereby ratified and
confirmed. This Amendment shall not operate as a consent, waiver, amendment or
other modification of any other term or condition set forth in the Loan and
Servicing Agreement or any right, power or remedy of any Program Agent under the
Loan and Servicing Agreement, except as expressly modified hereby. Upon the
effectiveness of this Amendment, each reference in the Loan and Servicing
Agreement to “this Agreement” or “this Loan and Servicing Agreement” or words of
like import shall mean and be references to the Loan and Servicing Agreement as
amended hereby, and each reference in any other Facility Document to the Loan
and Servicing Agreement or to any terms defined in the Loan and Servicing
Agreement which are modified hereby shall mean and be references to the Loan and
Servicing Agreement or to such terms as modified hereby.
SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4



--------------------------------------------------------------------------------



SECTION 7.    Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.
SECTION 8.    Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.
SECTION 9.    Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.
SECTION 10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or by electronic mail in a “.pdf” file shall be effective as delivery
of a manually executed counterpart of this Amendment.
SECTION 11.    Fees, Costs and Expenses. The Borrower agrees to pay on demand
all reasonable fees and out-of-pocket expenses of Sidley Austin LLP, counsel for
the Program Agent and Chapman & Cutler LLP, counsel for the Backup Servicer,
Paying Agent and Securities Intermediary incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith.


Signature Pages Follow



5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.




DT WAREHOUSE, LLC,
as Borrower




By: /s/ Jon Ehlinger_____________________
Name: Jon Ehlinger
Title: Secretary




DT CREDIT COMPANY, LLC,
as Servicer




By: /s/ Jon Ehlinger_____________________
Name: Jon Ehlinger
Title: Secretary









Signature Page to Amendment No. 3 to
Loan and Servicing Agreement

--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH
as Program Agent and Managing Agent




By: /s/Daniel Gerber______________
Name: Daniel Gerber
Title: Director


By: _/s/Robert Sheldon_____________
Name: Robert Sheldon
Title: Managing Director






DEUTSCHE BANK TRUST COMPANY AMERICAS as Committed Lender




By: _/s/Robert Sheldon_____________
Name: Robert Sheldon
Title: Managing Director


By: _/s/Mary Conners_____________
Name: Mary Conners
Title: Director













Signature Page to Amendment No. 3 to
Loan and Servicing Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer, Paying Agent and Securities Intermediary




By: /s/Jeanine C. Casey_____________________
Name: Jeanine C. Casey
Title: Vice President







Signature Page to Amendment No. 3 to
Loan and Servicing Agreement